DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites communicably linking an advertising platform server system on a network, said advertising server system modified with an adverting platform and an application programming interface processing on the advertising platform server system thereby establishing over the network communications between a user terminal, a publisher server system and the advertising platform server system, where the processing advertising platform includes one or more of an advertisement selection process, an advertisement filtering process, a logging process, an advertisement candidate pool memory, an user search data memory and a set of business rules.
Claims 17 and 18 further recites, a network communicably coupled between a user terminal, a publisher server system and an advertising platform server system by communicably linking the advertising platform server system on a network, (said advertising server system 
It is unclear if the advertising server system and the advertising platform server system are the same. Further, it is also unclear if the advertising server system is modified with the adverting platform and the API processing after the communicably linked on a network (whether the advertising platform server system included the advertising platform and API processing before the linking). 
Claim 18 recites a server system comprising of memory storing advertisement database, at least one server coupled to access the memory, the at least one server.  Correction is required. 
Claims 1, 17 and 18 recite the limitation "the advertising server system" and “where the processing advertising platform”.  There is insufficient antecedent basis for this limitation in the claim. The claim actually recites “an advertising platform server system” and “an application programming interface”. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 1-18 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-18 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 17 and 18 recite linking a server on a network, generating a display, logging performance data , determining performance metric, assigning a budget, processing a call (request), retrieving advertisements, storing value, assigning weights, modifying weights, ranking advertisements, selecting advertisement, transmitting and displaying the advertisement. 
The limitation of communicably linking, generating a display, logging performance data , determining performance metric, assigning a budget, processing a call (request), retrieving advertisements, storing value, assigning weights, modifying weights, ranking advertisements, selecting advertisement, transmitting and displaying the advertisement covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a server (as in claims 17 and 18) nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (logging user interaction to advertisement, for retrieving, ranking and transmitting advertisement). If a claim limitation, under its broadest 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor or server (communicably linked to a network) for displaying, logging, comparing performance, assigning budge, ranking, selecting and transmitting advertisement). The claims as a whole merely describe how to generally apply the concept of selecting advertisement for transmitting to publisher by ranking and selecting advertisement based on the ranking. The processor or server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communicably linking a computer to a network, logging, processing and transmitting), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. (see Elec. Power Grp., 830 F.3d at 1353 (“collecting information, analyzing it, and displaying certain results of the collection and analysis.”); Berkheimer (parsing and comparing data). Further, the abstract idea is intended to be carried out in a technical environment such as network based communication environment e.g. Internet to receive user online activity, however ‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). 

Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing, processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see [0026]-[0031). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 

Dependent claims 2-16, merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-16, are patent ineligible. Hence, claims 1-18 are not patent eligible.
Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered and addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688